Exhibit 10.3
        




CSRA INC.


2015 OMNIBUS INCENTIVE PLAN


STOCK OPTION


AWARD AGREEMENT


1.
Grant of Award.



This Agreement (“Agreement”) is made and entered into as of [GRANT DATE] (the
“Grant Date”) by and between CSRA Inc., a Nevada corporation (the “Company”),
and [EMPLOYEE], a full-time employee of the Company and/or one or more of its
subsidiaries (the “Employee”).


This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the CSRA Inc. 2015
Omnibus Incentive Plan (the “Plan”) and this Agreement. Except as defined in
Appendix A, capitalized terms shall have the same meanings ascribed to them
under the Plan.


This Award is subject to the data privacy provisions set forth in Appendix B.


The Company hereby grants to the Employee, and the Employee hereby accepts, an
option to purchase [# GRANTED] shares of Common Stock (the “Option Shares”) at
an exercise price of [$GRANT PRICE] per share (the “Exercise Price”), which
option shall expire at 5:00 p.m., California, U.S.A. time, on [EXPIRATION DATE]
(the “Expiration Date”) (the “Option”). The Option shall not initially be
exercisable to purchase any Option Shares; provided, however, that upon each of
the dates indicated below, the Option shall become exercisable to purchase
(“vest with respect to”) the number of the Option Shares indicated below across
from such date:


    Number of Option Shares Vesting         Date
1/3 of the Options Granted            1st Anniversary of the Grant Date
    1/3 of the Options Granted            2nd Anniversary of the Grant Date
1/3 of the Options Granted            3rd Anniversary of the Grant Date


2.    Termination of Employment; Acceleration and Termination of Options.


(a)    Termination of Status as an Employee.


(i)    Termination at Age 62 or Older Other than due to Cause, Death or
Disability.


(A)    If the Employee's status as an employee of the Company or any of its
subsidiaries is terminated at age 62 or older for no reason, or for any reason
other than Cause, death or Disability, then:


(1)    if the Employee shall have been (or for any other purpose shall have been
treated as if he or she had been) a continuous employee of the Company or its
subsidiaries for at least 10 years immediately prior to the date of termination
of employment status (the “Employment Termination Date”) (including for this
purpose any continuous service with CSC prior to the Spinoff), then (a) the
portion of the Option that has not vested on or prior to such date shall fully
vest immediately prior to such date, and (b) subject to Section 2(b) hereof, the
Option shall terminate upon the earlier of the Expiration Date or the third
anniversary of the Employment Termination Date; and


(2)    if the Employee shall not have been (and shall not for any other purpose
have been treated as if he or she had been) a continuous employee of the Company
or its subsidiaries for at least 10 years immediately prior to the Employment
Termination Date (including for this purpose any continuous service with CSC
prior to the Spinoff), then, subject to Sections 2(a)(ii) and 2(b) hereof (a)
the portion of the Option that has not vested on or prior to such date shall
terminate on such date, and (b) the remaining vested portion of the Option shall
terminate upon the earlier of the Expiration Date or the third anniversary of
the Employment Termination Date.


(ii)    Leave of Absence. If, prior to the exercise of the Option in full, the
Employee is granted a leave of absence (including a military leave of absence),
the Employee and the Company each reasonably anticipate that the Employee will
return to active employment and either (x) the leave of absence is to be for not
more than six months or (y) at all times during the leave of absence the
Employee has a statutory or contractual right to return to work, then:


(A)    while on leave of absence the Employee shall be treated as if he were an
active employee;


(B)    if the Employee's leave of absence is terminated and the Employee does
not timely return to active employment, the date of the end of the leave of
absence shall be treated as the date on which the Employee has a termination of
employment; and


(C)    if the Employee's leave of absence is terminated and the Employee timely
returns to active employment, he shall be treated as if active employment had
continued uninterrupted during the leave of absence.


(iii)    Death or Disability. If the Employee's status as an employee of the
Company or any of its subsidiaries is terminated by reason of the death or
Disability of the Employee, then (1) the portion of the Option that has not
vested on or prior to the Employment Termination Date shall fully vest on such
date and (2) the Option shall terminate upon the earlier of the Expiration Date
or the fifth anniversary of the Employment Termination Date.


(iv)    Other Termination at Age 61 or Younger. If the Employee's status as an
employee of the Company or any of its subsidiaries is terminated at age 61 or
younger for no reason, or for any reason other than Cause, death, Disability, or
approved leave of absence, then (1) the portion of the Option that has not
vested on or prior to the Employment Termination Date shall terminate on such
date and (2) the remaining vested portion of the Option shall terminate upon the
earlier of the Expiration Date or three months after the Employment Termination
Date.


(b)    Death Following Termination of Employment. Notwithstanding anything to
the contrary in this Agreement, if the Employee shall die at any time after the
termination of his or her status as an employee of the Company or any of its
subsidiaries and at a time when the Option is vested and exercisable, then the
Option shall remain exercisable until, and shall terminate upon, the earlier of
the Expiration Date or the fifth anniversary of the date of such death.


(c)    Termination for Cause. If the Employee's status as an employee of the
Company or any of its subsidiaries is terminated for Cause, then both the vested
and unvested portion of the Option shall terminate on such date.


(d)    Acceleration of Option.


(i)    The Committee, in its sole discretion, may accelerate the exercisability
of the Option at any time and for any reason.


(ii)    Notwithstanding anything to the contrary in this Agreement, upon a
Change in Control: (1) the portion of the Option then outstanding that has not
vested on or prior thereto shall fully vest and (2) the Option shall remain
exercisable until, and shall terminate upon, the earlier of the Expiration Date
or, if applicable, the fifth anniversary of the date of the Employee's death.


(e)    Certain Events Causing Termination of Option. Notwithstanding anything to
the contrary in this Agreement, the Option shall terminate upon the consummation
of any of the following events, or, if later, the thirtieth day following the
first date upon which such event shall have been approved by both the Board of
Directors and the stockholders of the Company, or upon such later date as shall
be determined by the Committee:


(i)
the dissolution or liquidation of the Company;



(ii)    a sale of substantially all of the property and assets of the Company,
unless the terms of such sale shall provide otherwise; or


(iii)    a reorganization, merger or consolidation of the Company that results
in the outstanding securities of any class then subject to the Option being
exchanged for or converted into cash, property and/or securities not issued by
the Company, unless the terms of such reorganization, merger or consolidation
provide otherwise.


3.    Payment of Taxes.


(a)    If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the exercise
of the Option (collectively, “Taxes”), including, without limitation, any
federal, state or other income tax, or any F.I.C.A., state disability insurance
tax or other employment tax, then, concurrently with such exercise, the Employee
shall pay to the Company, by check, the minimum aggregate amount that the
Company and the Employer are so obligated to withhold, as such amount shall be
determined by the Company (the “Minimum Withholding Liability”); provided,
however, that the Employee may instead, on or before the exercise of the Option,
irrevocably elect to pay all or any part of the Minimum Withholding Liability by
either of the following methods:


(i)
pursuant to the Company's cashless exercise program; or



(ii)    by instructing the Company to withhold shares of Common Stock otherwise
issuable upon such exercise of the Option (such withholding to be valued on the
basis of the aggregate Fair Market Value of the withheld shares on the date of
such exercise); and


provided that the Company is not then prohibited from purchasing or acquiring
such shares of Common Stock, and provided, further, however, that if all of such
payment is made by check and/or pursuant to the Company's cashless exercise
program, then the Employee shall be entitled, but not obligated, so to pay an
amount that is greater than the Minimum Withholding Liability.


(b)    The Employee acknowledges that neither the Company nor the Employer has
made any representation or given any advice to the Employee with respect to
Taxes.


4.    Recoupment and Forfeiture.


(a)    Refund of Option Gains; Termination of Options. If the Employee breaches
any of the covenants set forth in Section 4(b)(i), (ii) or (iii) hereof during
the Applicable Restrictive Period for such exercise, then:


(i)    Refund of Option Gains. If the Employee has exercised the Option within
the one year period prior to the occurrence of the Employee's breach of any of
the covenants set forth in Section 4(b)(i), (ii) or (iii) hereof, the Employee
shall immediately deliver to the Company with respect to such exercise, an
amount in cash equal to:


(A)    the aggregate Fair Market Value, determined as of the Option Exercise
Date, of the shares of Common Stock issued upon such exercise; minus


(B)    the aggregate exercise price paid, whether in cash or by the delivery or
withholding of shares of Common Stock, upon such exercise.


(ii)    Termination of All Options. All outstanding Options shall be terminated
and forfeited.


(b)    Triggering Events. The events referred to in Section 4(a) hereof are as
follows:


(i)    Non-Disclosure and Non-Use of Confidential Information. The Employee
agrees not to disclose, use, misappropriate, communicate, disseminate, copy or
duplicate or otherwise permit the use, disclosure, misappropriation,
communication, dissemination, copying or duplication of any Confidential
Information (other than in connection with authorized activities conducted in
the course of the Employee’s employment at the Company for the benefit of the
Company) during the period of including during his/her employment with the
Company or at any time thereafter. The Employee agrees to take all reasonable
steps and precautions to prevent any unauthorized disclosure, use,
misappropriation, communication, dissemination copying or duplication of
Confidential Information and to return all Confidential Information to the
Company promptly upon Employee’s termination of employment.


(ii)    Non-Solicitation of the Company's Employees, Clients, and Prospective
Clients. During the time of the Employee's employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company's General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:


(A)    hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;


(B)    solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.


(iii)    Non-Competition. During the time of the Employee's employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company's General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.


(c)    Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall
be released from (i) all of his or her obligations under Section 4(a) hereof in
the event that a Change in Control occurs within three years prior to the
Employment Termination Date, and (ii) some or all of his or her obligations
under Section 4(a) hereof in the event that the Committee (if the Employee is an
executive officer of the Company) or the Company's Chief Executive Officer (if
the Employee is not an executive officer of the Company) shall determine, in
their respective sole discretion, that such release is in the best interests of
the Company.


(d)    Effect on Other Rights and Remedies. The rights of the Company set forth
in this Section 4 shall not limit or restrict in any manner any rights or
remedies which the Company or any of its affiliates may have under law or under
any separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 4(b) hereof.


(e)    Reasonableness. The Employee agrees that the terms and conditions set
forth in Section 4 hereof are fair and reasonable and are reasonably required
for the protection of the interests of the Company. If, however, in any judicial
proceeding any provision of Section 4 hereof is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.


(f)    Clawback. As an additional condition of receiving this Award, the
Employee agrees and acknowledges that the Award shall be subject to repayment to
the Company in whole or in part in the event of a financial restatement or in
such other circumstances as may be required by applicable law or as may be
provided in any clawback policy that is adopted by the Company.


5.    Adjustments. In the event that the outstanding securities of the class
then subject to the Option are increased, decreased or exchanged for or
converted into cash, property and/or a different number or kind of securities,
or cash, property and/or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, or in the event that substantially all of the property
and assets of the Company are sold, then, unless such event shall cause the
Option to terminate pursuant to Section 2(e) hereof, the Committee shall make
appropriate and proportionate adjustments in the number and type of shares or
other securities or cash or other property that may thereafter be acquired upon
the exercise of the Option; provided, however, that any such adjustments in the
Option shall be made without changing the aggregate Exercise Price of the then
unexercised portion of the Option.


6.    Exercise. The Option shall be exercisable during the Employee's lifetime
only by the Employee or by his or her guardian or legal representative, and
after the Employee's death only by the person or entity entitled to do so under
the Employee's last will and testament or applicable intestate law. The Option
may only be exercised by the delivery to the Company of a written notice of such
exercise, in the form specified by the Company, which notice shall, among other
things, specify the number of Option Shares to be purchased and the aggregate
Exercise Price for such shares, together with payment in full of such aggregate
Exercise Price by check or pursuant to the Company's cashless exercise program;
provided, however, that payment of such aggregate Exercise Price may instead be
made, in whole or in part, by the delivery to the Company of shares of Common
Stock (including Option Shares otherwise issuable upon such exercise), which
delivery effectively transfers to the Company good and valid title to such
shares, free and clear of any pledge, commitment, lien, claim or other
encumbrance (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the date of such exercise), provided that the Company is not
then prohibited from purchasing or acquiring such shares of Common Stock.


7.    Notices. Unless the Company notifies the Employee in writing of a
different procedure, any notice or other communication to the Company with
respect to this Award shall be in writing and shall be:


(a)    by registered or certified United States mail, postage prepaid, to CSRA
Inc., Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA
22042; or


(b)    by hand delivery or otherwise to CSRA Inc., Attn: Corporate Secretary,
3170 Fairview Park Drive, Falls Church, VA 22042.


Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.


8.    Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in this Agreement, no Option Shares purchased upon exercise of the
Option, and no certificate representing all or any part of such shares, shall be
issued or delivered if, in the opinion of counsel to the Company, such issuance
or delivery would cause the Company to be in violation of, or to incur liability
under, any securities law, or any rule, regulation or procedure of any U.S.
national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company.


9.    Nontransferability. Neither the Option nor any interest therein may be
sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred
in any manner other than by will or the laws of descent and distribution.


10.    Plan. The Option is granted pursuant to the Plan, as in effect on the
Grant Date, and is subject to all the terms and conditions of the Plan, as the
same may be amended from time to time; provided, however, that no such amendment
shall deprive the Employee, without his or her consent, of the Option or of any
of the Employee's rights under this Agreement. The interpretation and
construction by the Committee of the Plan, this Agreement, the Option and such
rules and regulations as may be adopted by the Committee for the purpose of
administering the Plan shall be final and binding upon the Employee. Until the
Option shall expire, terminate or be exercised in full, the Company shall, upon
written request therefor, send a copy of the Plan, in its then-current form, to
the Employee or any other person or entity then entitled to exercise the Option.


11.    Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Option Shares
until the Option shall have been duly exercised to purchase such Option Shares
in accordance with the provisions of this Agreement.


12.    Nature of Company Option Grants. The Employee acknowledges and agrees
that:


(a)    the Plan was established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, as provided in the Plan;


(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive any future Option grants, or any
benefits in lieu of Options, even if the Employee has repeatedly received Option
grants in the past;


(c)    all decisions with respect to future grants of Options by the Company
will be at the sole discretion of the Company;


(d)    the Employee's participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Employee's employment relationship at any time
with or without Cause;


(e)    the Employee is voluntarily participating in the Plan;


(f)    in the event that the Employee is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Option grant will not be
interpreted to form an employment contract with the Employer or any Subsidiary
of the Company;


(g)    the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;


(h)    if the underlying Option Shares do not increase in value, the Option will
have no value; and


(i)    if the Employee exercises the Option, the value of the Option Shares
acquired upon exercise may increase or decrease in value, even below the
Exercise Price;


13.    Successors. The Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the Employee
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.


14.    Entire Agreement; Amendments and Waivers. The Agreement embodies the
entire understanding and agreement of the parties with respect to the subject
matter hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto. None of the terms and conditions of the Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation. A waiver by
either party at any time of compliance with any of the terms and conditions of
the Agreement shall not be considered a modification, cancellation or consent to
a future waiver of such terms and conditions or of any preceding or succeeding
breach thereof, unless expressly so stated.


15.    Governing Law; Consent to Jurisdiction. The Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Nevada, United States of America, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction. Any action, suit or
proceeding to enforce the terms and provisions of the Agreement, or to resolve
any dispute or controversy arising under or in any way relating to the
Agreement, may be brought in the state courts for the County of Washoe, State of
Nevada, United States of America, and the parties hereto hereby consent to the
jurisdiction of such courts.


16.    Language. If the Employee has received the Agreement or any other
document related to the Plan translated into a language other than English, and
the translated version is different than the English version, the English
version will control.


17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future Options that may be granted under the Plan by electronic
means or to request the Employee's consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.


18.    Severability. Any provision of the Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of the Agreement invalid, illegal or
unenforceable in any other jurisdiction.






IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the Grant Date.


EMPLOYEE                                CSRA INC.
___________________________________________        By:
________________________________
[Employee Name]                                Name:
Title:
                                            
The Employee acknowledges receipt of the Plan and a Prospectus relating to this
award, and further acknowledges that he or she has reviewed this Agreement and
the related documents and accepts the provisions thereof.

___________________________________________
[Employee Name]
ACCEPTANCE DATE


















Appendix A


1.    Definitions.


For purposes of this Agreement:


(a)    “Applicable Restrictive Period” shall mean, with respect to each exercise
of an Option, the period set forth in Section 4(b)(i), (ii) or (iii) hereof,
respectively.


(b)    “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other
act of material misconduct against the Company or any of its affiliates; (B)
conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company; or (D) substantial and willful
failure to render services in accordance with the terms of his or her employment
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (X) a demand for performance of services has been
delivered to the Employee in writing by the Employee's supervisor at least 60
days prior to termination identifying the manner in which such supervisor
believes that the Employee has failed to perform and (Y) the Employee has
thereafter failed to remedy such failure to perform.


(d)    “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 4(b)(ii)(B) and (ii) the date of the termination of the Employee's
employment with the Company for any reason.


(f)    “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in business
that is substantially similar to the Company’s business. For purposes of this
Agreement, the parties specifically agree that: the Company is engaged in the
business of providing technology-enabled solutions and services; that the
Company’s capabilities include, but are not limited to, system design and
integration, information technology and business process outsourcing,
applications software development, Web and application hosting, mission support
and management consulting; and that the Company actively solicits business and
services clients located throughout the United States and the world. A
non-exhaustive list of the Company’s Competitors includes AAR Corporation, Booz
Allen Hamilton Holding Corporation, CACI International, Engility Holdings,
Harris Corporation, L-3 Communications Holdings, Leidos Holdings, ManTech
International, Maximus, Rockwell Collins, SAIC, Unisys Corporation, or any
subsidiary or affiliate thereof.


(g)    “Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company's business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other party with whom the Company
agrees to hold information in confidence, whether patentable, copyrightable or
protectable as trade secrets or not. Confidential Information does not include
information which is (i) already known by the Employee without an obligation of
confidentiality, (ii) publicly known or becomes publicly known through no
unauthorized act of the Employee, (iii) rightfully received from a third party
without an obligation of confidentiality, (iv) disclosed without similar
restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.


(i)    “Employer” shall mean the Employee's employer.


(j)    “Option Exercise Date” shall mean, with respect to each exercise of an
Option, the date upon which such Option is exercised.


(k)    “Prospective Client” means any individual or enterprise who is not a
Client but with whom the Company was in active business discussions or
negotiations at any time during either (i) the date the Employee engages in an
act described in Section 4(b)(ii)(B) or (ii) the 12-month period preceding the
termination of the Employee's employment with the Company for any reason and in
each case whose identity became known to the Employee in connection with the
Employee's relationship with or employment by the Company.




Appendix B


1.    Data Privacy.


(a)    In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and/or the Employer may:


(i)    collect and use certain personal data regarding the Employee, including,
without limitation, the Employee's name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, exercise, cancellation, termination and expiration of all stock
options and other stock based incentives granted, awarded or sold to the
Employee by the Company (collectively, the “Data”);


(ii)    transfer the Data, in electronic or other form, to employees of the
Company and its subsidiaries, and to third parties who are involved in the
implementation, administration, management of, and/or accounting for, the Plan,
which recipients may be located in the Employee's country or in other countries
that may have different data privacy laws and protections than the Employee's
country;


(iii)    transfer the Data, in electronic or other form, to a broker or other
third party with whom the Employee has elected to deposit any Option Shares
acquired upon exercise of the Option; and


(iv)    retain the Data for only as long as may be necessary in order to
implement, administer, manage and account for the Employee's participation in
the Plan.


(b)    The Employee hereby consents to the collection, use, transfer and
retention of the Data, as described in this Agreement, for the exclusive purpose
of implementing, administering, managing and accounting for the Employee's
participation in the Plan.


(c)    The Employee understands that by contacting his or her local human
resources representative, the Employee may:


(i)
view the Data;



(ii)
correct any inaccurate information included within the Data;



(iii)    request additional information regarding the storage and processing of
the Data;


(iv)    request a list with the names and addresses of any potential recipients
of the Data; and

        (v)    under certain circumstances and with certain consequences,
prevent further use, transfer, retention and/or processing of the Data.






